Citation Nr: 0709631	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

2.  Entitlement to an increased initial rating for 
alcoholism, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left triceps injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to August 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 (left triceps injury), June 2004 
(alcoholism), and October 2004 (TDIU) rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Togus, Maine and Providence, Rhode Island.  The veteran 
currently lives in Rhode Island and his claims are under the 
jurisdiction of the Providence, Rhode Island RO. 

The issues listed on the cover page of this decision were 
remanded by the Board in June 2006.  The June 2006 decision 
also restored a 30 percent rating for residuals of a left 
triceps injury and dismissed the veteran's claim for service 
connection for a lumbar spine disability, his claim for 
service connection for a thoracic spine disability, his claim 
for service connection for a cervical spine disability, and 
his claim for service connection for arthritis of the 
shoulders.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.

2.  The veteran's alcoholism results in some impairment of 
attention and concentration, causes minimal interference with 
social functioning , but does not have a negative impact on 
the veteran's ability to obtain and maintain employment.

3.  The residuals of a left triceps injury do not limit the 
range of motion of the left elbow and there is no loss of 
strength in the left arm as compared to the right arm.


CONCLUSIONS OF LAW

1.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).

2.  The criteria for an initial rating in excess of 50 
percent for alcoholism have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9327 (2006)

3.  The criteria for a rating higher than 30 percent for 
residuals of a left triceps injury have not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a June 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

By means of August 2004 and June 2006 notice letters the RO 
sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and has provided 
the veteran VA medical examinations.  The VA attempted to 
obtain medical records from the Social Security 
Administration (SSA).  However, SSA informed VA that they did 
not have any records concerning the veteran, and the veteran 
was so informed.  The veteran has submitted medical opinions 
on his behalf.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any obtainable pertinent 
records.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Entitlement to a TDIU.

History:

In July 2004, the veteran submitted his claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  He indicated that he last worked in 
1996, that he completed 11th grade, and that he that he 
received Supplemental Security Income disability benefits.  
As noted above there are no Social Security Administration 
records available.     

The veteran has a 50 percent rating in effect for alcoholism, 
a 30 percent rating for residuals of a left triceps injury, 
and a 0 percent rating for a left knee disorder.  The 
combined rating for the service-connected disabilities is 70 
percent.

Analysis:

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

As the veteran has one disability rated at 50 percent and a 
combined rating of 70 percent he does meet the percentage 
requirements for a total rating under the provisions of 38 
C.F.R. § 4.16(a).  However, after carefully reviewing the 
evidence of record, the Board concludes that the veteran's 
service-connected disabilities, when considered in 
association with his educational attainment and occupational 
background, do not render him unable to secure or follow a 
substantially gainful occupation.  

The veteran has submitted two vocational assessments from a 
private occupational counselor.  In July 2004 the private 
counselor stated that he had examined the veteran's claims 
file, and based on the veteran's low GAF score and his 
alcohol abuse, leading to impaired memory and concentration 
as well as his need to nap throughout the day, it was his 
opinion that the veteran was totally unable to engage in any 
substantial gainful activity solely due to his service-
connected alcohol dependence.

In December 2006 the private counselor again reviewed the 
claims files as well as actually met with the veteran.  The 
counselor disagreed with the findings of the October 2006 VA 
psychiatric examination report.  The counselor reported that 
the veteran's appearance was unkempt and there was a scent of 
alcohol about him and noted that the veteran's apartment was 
untidy at best.  The veteran reported that he drank heavily 
every other day.  He stated that he drank one day and then 
spent the entire next day giving his stomach recovery time 
from increased acid reflux.  The counselor noted that the VA 
physician had not explained, or did not know, that the 
veteran was consistently too intoxicated to work one day and 
was too sick in his stomach to work the next day.  The 
counselor opined that despite having worked for ten years as 
a bartender and twenty-three years as a house painter, and 
despite his having at least average intelligence and general 
learning ability, the veteran's gradually worsening service-
connected alcoholism rendered the veteran unfit and unable to 
work.  The counselor specifically stated that it was his 
opinion that the veteran was currently totally unable to 
engage in any substantial gainful activity solely due to his 
service-connected alcohol dependence diagnosis.

The Board finds that the VA medical evidence is more 
probative than the private counselor's opinions.  The April 
2004 VA examination noted that the veteran had shoulder pain, 
neck pain, and lower back pain.  The veteran reported that he 
quit working as a house painter because it became too much 
for his shoulders.  The veteran stated that he could not hold 
a job because of the pain from his shoulders, neck, and back.  
The Board notes that the veteran does not have service 
connection in effect for any disabilities of the shoulders, 
neck or back.

The October 2006 VA examiner noted that he had examined the 
veteran's claims files and medical files prior to the 
interview.  The examiner gave a detailed account of the 
veteran's medical history.  He noted that the veteran had 
gastroesophageal reflux disease, lumbago, osteoarthritis, and 
degenerative cervical disc disease, with pain in his 
shoulders and neck.  The veteran reported that he drank 12 to 
13 bottles of beer every other day.  The examiner found that 
the veteran had no significant psychiatric disabilities and 
that the veteran was functioning pretty well.  The examiner 
noted that the veteran himself stated that he did not seek 
work because of the pain in his shoulders and neck, and not 
because of his drinking.  The examiner opined that the 
veteran was employable and stated that the veteran's 
psychiatric symptoms had no negative impact on his ability to 
obtain and maintain physical or sedentary employment.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
finds that the April 2004 and October 2006 VA opinions are 
more probative than the opinions of the private counselor.  
The record indicates that the veteran has been an alcoholic 
ever since service, yet the record indicates that the veteran 
was able to work for 33 years despite his alcoholism.  Both 
the April 2004 and October 2006 VA examiners noted that it 
was physical pain (shoulders, neck and back) that prevented 
the veteran from continuing employment.  Such was even 
reported by the veteran himself.  As such the VA opinions are 
better supported by the record than the private counselor's 
opinion.  

In this case the veteran's service-connected disabilities 
consist of alcoholism, residuals of a left triceps injury, 
and a left knee disability.  The most probative evidence of 
record does not indicate that these disabilities cause the 
veteran from obtaining or maintaining gainful employment.  
The record does indicate that the veteran has significant 
pain of the shoulders, neck and back and that these 
disabilities significantly impede the veteran's 
employability.  However, the veteran does not have service 
connection in effect for any shoulder, neck or back 
disabilities, and these disabilities can not be considered in 
determining whether the veteran is entitled to TDIU.  
Consequently, the Board finds the record does not demonstrate 
that the veteran's service-connected disabilities alone are 
of such severity as to solely preclude his participation in 
all forms of substantially gainful employment.  Accordingly, 
a total disability rating based upon individual 
unemployability due to service-connected is not warranted.

Entitlement to an increased initial rating for alcoholism.

Legal Criteria:  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The general rating formula for mental disorders provides a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as gross impairment and thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9327.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM IV) at 32).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

History and Analysis:

The June 2004 rating decision granted the veteran service 
connection for alcoholism effective from May 2001.  The 
veteran was assigned an initial rating of 50 percent under 
Diagnostic Code 9327 and the veteran asserts that he deserves 
a higher rating.  

A review of the medical records, including the private 
counseling records, the VA outpatient records, and the VA 
examination reports dated in April 2004, and October 2006, 
does not reveal that the veteran meets the criteria for a 70 
percent rating for alcoholism.

On VA examination in April 2004 the veteran stated that he 
has been unemployed since 1996 due to shoulder pain.  The 
veteran's hygiene was good, his eye contact was good, and 
rapport was developed easily.  His speech was clear, his mood 
was good, and his affect was congruent.  The veteran denied 
delusions and hallucinations, and there was no evidence of 
formal thought disorder.  His judgment and insight appeared 
to be fair.  He denied any current suicidal or homicidal 
ideation.  The veteran's attention and concentration were 
poor.  The veteran reported some sleep disturbance due to 
shoulder and neck pain awakening him.  The examiner assigned 
the veteran a GAF of 50.  She stated that the veteran was 
occupationally and socially impaired with reduced reliability 
and productivity due to such symptoms as difficulty 
concentrating, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.  The examiner noted that the veteran 
had difficultly with memory and concentration as well as 
difficulties with work, family relations, judgment, and 
thinking.

The veteran attended an outpatient VA substance abuse 
treatment program in April and May 2005.  On May 31, 2005 the 
veteran was noted to be doing well, to be an active 
participant in group discussions, and to be maintaining 
abstinence from drugs and alcohol.  His GAF was noted to be 
50.

On VA examination in October 2006 the veteran was cooperative 
and pleasant, as well as neatly dressed and groomed.  The 
veteran denied any hallucinations and any suicidal or 
homicidal ideations.  His affect was euthymic.  The veteran 
denied any feelings of inadequacy, worthlessness, or 
hopelessness.  He reported that he had no problems with 
sleep.  The veteran denied irritability, tearfulness, or 
symptoms of mania or panic attacks.  The diagnosis was 
alcoholism.  The examiner stated that the veteran had no 
significant psychiatric disabilities, that the veteran was 
functioning pretty well, and that the veteran had some 
meaningful relationships.  The veteran's GAF was 60 and the 
examiner stated that the veteran's psychiatric symptoms 
caused minimal interference with his social functioning and 
had no negative impact on his ability to obtain and maintain 
physical or sedentary employment.

As noted previously, the Board has not found the opinions of 
the private counselor that the veteran is unemployable due to 
his alcoholism to be probative.  Furthermore, the July 2004 
and December 2006 vocational assessments do not indicate that 
the veteran has any of the symptoms meeting the criteria for 
a higher rating, with the possible exception of the December 
2006 vocational assessment's notation that the veteran was 
unkempt.  However, the other medical evidence of record has 
not indicated that the veteran has been neglectful of his 
personal hygiene.  The Board finds the other medical evidence 
of record which describes the veteran's psychiatric symptoms 
in detail are more probative as to the current severity of 
the veteran's alcoholism disability.

The VA medical records have shown the veteran to have GAF 
scores of 50 or higher which denotes at most serious 
psychological, social and occupational functioning.  A review 
of the medical records reveals that the veteran's alcoholism 
disability results in some impairment of attention and 
concentration.  However, the medical evidence shows that 
overall the veteran is functioning very well and the October 
2006 examiner in particular stated that the veteran's 
psychiatric symptoms had minimal interference with social 
functioning, and had no negative impact on his ability to 
obtain and maintain employment.  The symptoms necessary for 
the next higher rating of 70 percent have not been reported.  
The most probative evidence does not indicate that the 
veteran has suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or an inability to 
establish and maintain effective relationships.  

Since the veteran has not met the requirements for a higher 
rating for alcoholism at any time since discharge from 
service, an initial rating in excess of 50 percent is not 
warranted.  See Fenderson, 12 Vet. App. at 125-26.


Entitlement to an increased rating for residuals of a left 
triceps injury.

Legal Criteria:

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The regulation at 38 C.F.R. § §4.56 provides that a through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. Disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56.

Moderate disability of the muscles is classified as follows: 
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

Moderately severe disability of muscles is classified as 
follows:  (i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

Severe disability of muscles is classified as follows:  (i) 
Type of injury. Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

History and Analysis:

The service medical records reveal that the veteran injured 
his left arm in a motorcycle accident in 1960.  The veteran 
had a two inch laceration on the posterior aspect of the left 
upper arm with exposed, but intact, subcutaneous extruding 
triceps fascia sheath.  

In June 1996, the veteran was awarded a 30 percent rating for 
residuals of a left triceps injury (major) under Diagnostic 
Code 5306.  The veteran submitted his claim for an increased 
rating in May 2001.  The current rating assigned for the 
veteran's left triceps disability accounts for moderately 
severe muscle injury.  In order to receive a higher rating, 
there would have to be severe muscle injury.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5306.

A review of the medical records, including VA outpatient 
records and VA examination reports dated in May 2002, 
February 2004, and October 2006 indicates that the veteran 
does not meet any of the criteria for a severe muscle injury.  

The May 2002 VA examination report notes that the veteran's 
left triceps muscle was not severed when injured in service 
and that the left arm is now stronger than his right arm.  
The examiner noted that the veteran's left triceps injury had 
never interfered with the veteran's ability to earn a living.  
The diagnosis was old left arm crush with probable trauma to 
the musculotendinous portion of the left triceps, with 
complete functional resolution of the process.  

The February 2004 VA examination report notes that there was 
moderate loss of triceps muscle mass on the left, but that 
the muscle strength was the same as on the right.  

The October 2006 examination report notes that the veteran 
had a small area of defect in the left distal triceps muscle 
that did not affect the joint range of motion.  The examiner 
noted that it was unlikely that the injury to the left 
triceps muscle caused the symptoms of limited elevation of 
the shoulder or all the pain that the veteran complained of 
in his shoulders and neck which is more likely due to a 
shoulder injury.

The veteran has complained of neck pains, arm cramps, and 
having trouble raising his arms above his shoulders.  
However, these symptoms have not been related to the 
veteran's service-connected left triceps disability.  The 
veteran does not have loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  His 
left triceps muscles do not swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side do not indicate severe impairment of function.  
Since the veteran has been not been shown to meet any of the 
criteria necessary for a severe muscle injury, a rating in 
excess of 30 percent for residuals of a left triceps injury 
is not warranted.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.

Entitlement to an increased initial rating in excess of 50 
percent for alcoholism, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a left triceps injury is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


